DETAILED ACTION

Response to Amendment
This action is in response to the remark entered on August 20th, 2021.
Claims 1 – 20 are pending in current application.
Claims 1, 2, 4 – 8, 8 and 11- 12 and 14 - 16 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: electronic control unit configured to in claims 1 and 11 and subsequent dependent claims.
In this instant case, applicant recited claim limitation regarding, “electronic control unit configured to” directs to functional interpretation using generic place holder, “unit” without precedent structure modifier revealing structure utilizing the functional phrase, “configured to”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

		Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-9, 11, 13 - 15, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wankhede (US Pat Pub No.2016/0364785) in view of Okamoto et al (US Pat Pub No. 2006/0116973).

Regarding claim 1, Wankhede shows a robot system comprising: an electronic control unit comprising a processor and a non-transitory computer readable memory (See at least figure 5 for processor 504 and memory 506 on Para 0039 and 0040); a holding compartment configured to transport item (See at least figure 2 for holding compartment 210 with robot cart 200 on Para 0022); a sensor coupled to the electronic control unit for capturing surrounding data of an environment of the holding compartment (See at least Para 0023 for robot gripper assembly 206 including camera for identify requested item to be gripped by robot gripper assembly existed at surrounding environment 100 of the holding compartment reachable by gripper assembly 206 for item identification also shown on figure 2; See also at least Para 0012 for automated shopping data processing environment 100; See also Para 0020 for obstacle sensor identify proximity to store rack); a robotic arm coupled to the electronic control unit (See at least figure 5 for robotic arm 208 also on Para 0023); 
the electronic control unit is configured  receive data of the environment of the holding compartment from the sensor device (See at least Para 0038 for program instruction and computer readable storage medium along with data received by the sensor device mounted upon the gripper assembly on Para 0023; See also at least Para 0012 for automated shopping data processing environment 100); 
determine a set of handling instructions for an item collected by the robotic arm (See at least Figure 3 for the shipping program 148 for direct robot arm to fetch item from the rack on Step 310 in addition to robot route navigation on Step 308; also on Para 0018 for program 148 for robotic arm control instruction for required item ; See also Para 0029, Step 310, for fetch item from the rack, scan the item by barcode on gripper assembly, place item in the car as the set of instruction for the request item ), 
placing the item collected by the robotic arm based on the data of the environment of the holding compartment and the set of handling instructions (See at least Para 0018 for automated shopping program 148A-N to instruction robot cart to scan and place item in the cart), manipulate the robotic arm to place the item within the holding compartment (See at least Para 0029 for 208 fetch item to place within the cart); handling instruction based on one or attributes of the item (See at least Para 0016 and 0018 for Item database 132 store location of the item, corresponding item codes and category of the item as the attribute for the item data and send the item data to external host for handling instruction);
however, Wankhede does not further shows image data along with image data used for determine a location within a compartment at the determined location;
the set of handling instruction define at least one of a handling or a storing requirement for the item  ( See at least Para 0020 for information relating storing requirement for each item/barcode storing location along with each item category associated with storing requirement for handling specific at certain time as handling requirement.  See also Para 0016 for each racks specific location relating to item category as frozen vegetables, ice cream at same rack/category);
Okamoto et al also further shows determine a set of handling instructions for an item collected by the robotic arm (See at least Para 0369 – 0375 for robot arm control execution instruction for robot 102 instructed as move the robot, grab the request item, move to the destination and release the request item as the set of the command instructions); camera capture image data for requested article and surrounding environment ( See at least Para 0259 for camera 11b captures situations around the robot 102 in form of images where the image are subjected to a recognition process and to gain information about an article/requested item to be gripped);
camera capture image data along with image data used for determine a location within a compartment at the determined location (See at least Para 0185 for article/inventory attribute data based on the image of article; See also at least Para 0174 for article/inventory management at specific location as the determined location at the refrigeration/vegetable/freezer compartment location determined based upon image data attribute of the article/inventory item and implemented by destination selector 130 for article on Para 0482); the set of handling instruction define at least one of a handling or a storing requirement for the item (See at least Para 0497 - 0499 for item attributed information as storing instruction for each item attribute specified storing location).
It would have been obvious for one of ordinary skill in the art at the time of invention, to provide image data for the inventory management as taught/suggested by the robotic device of Okamoto in the retail environment, Para 0012, to the inventory automation robotic apparatus of Wankhede, in order to provide further detailed inventory management of Okamoto, for the automated robot apparatus of Wankhede.
 
Regarding claim 11, Wankhede shows a robot system comprising: an electronic control unit comprising a processor and a non-transitory computer readable memory (See at least figure 5 for processor 504 and memory 506 on Para 0039 and 0040); a holding compartment configured to transport item (See at least figure 2 for holding compartment 210 with robot cart 200 on Para 0022); a camera coupled to the electronic control unit for capturing image data of an environment of the holding compartment (See at least Para 0023 for robot gripper assembly 206 including camera for identify requested item to be gripped by robot gripper assembly existed at surrounding environment 100 of the holding compartment reachable by gripper assembly 206 for item identification also shown on figure 2; See also at least Para 0012 for automated shopping data processing environment 100); a robotic arm communicatively coupled to the electronic control unit and rotatably coupled to the holding compartment (See at least figure 5 for robotic arm 208 also on Para 0023); a motorized base coupled to the robotic arm and the holding compartment (See at least figure 2 for two moving devices 214 and directional device 220 at base connected with power source also on Para 0022);
the electronic control unit configured to causes the robot system to perform (See at least Para 0038 for program instruction and computer readable storage medium along with data received by the sensor device mounted upon the gripper assembly on Para 0023; See also at least Para 0012 for automated shopping data processing environment 100); receive data of the environment of the holding compartment from the sensor (See at least Para 0023 for robot gripper assembly 206 including camera for identify requested item to be gripped by robot gripper assembly existed at surrounding environment 100 of the holding compartment reachable by gripper assembly 206 for item identification also shown on figure 2; See also at least Para 0012 for automated shopping data processing environment 100; See also Para 0020 for obstacle sensor identify proximity to store rack), receive data of an item to be collected from the camera (See at least Para 0023 for robot gripper assembly 206 including camera for identify requested item to be gripped), placing the item collected by the robotic arm based on the data of the environment of the holding compartment and the set of handling instructions (See at least Para 0018 for automated shopping program 148A-N to instruction robot cart to scan and place item in the cart), manipulate the robotic arm to place the item within the holding compartment (See at least Para 0029 for 208 fetch item to place within the cart); the set of handling instruction define at least one of a handling or a storing requirement for the item ( See at least Para 0020 for information relating storing requirement for each item/barcode storing location along with each item category associated with storing requirement for handling specific at certain time as handling requirement.  See also Para 0016 for each racks specific location relating to item category as frozen vegetables, ice cream at same rack/category); handling instruction based on one or attributes of the item (See at least Para 0016 and 0018 for Item database 132 store location of the item, corresponding item codes and category of the item as the attribute for the item data and send the item data to external host for handling instruction);

 however, Wankhede does not further shows image data along with image data used for determine a location within a compartment at the determined location.
Okamoto et al further shows image data along with image data used for determine a location within a compartment at the determined location (See at least Para 0185 for article/inventory attribute data based on the image of article; See also at least Para 0174 for article/inventory management at specific location as the determined location at the refrigeration/vegetable/freezer compartment location determined based upon image data attribute of the article/inventory item and implemented by destination selector 130 for article on Para 0482); the set of handling instruction define at least one of a handling or a storing requirement for the item (See at least Para 0497 - 0499 for item attributed information as storing instruction for each item attribute specified storing location).
It would have been obvious for one of ordinary skill in the art at the time of invention, to provide image data for the inventory management as taught/suggested by the robotic device of Okamoto in the retail environment, Para 0012, to the inventory automation robotic apparatus of Wankhede, in order to provide further detailed inventory management of Okamoto, for the automated robot apparatus of Wankhede.
 
Regarding claim 16, Wankhede shows a method for storing an item comprising: receiving data of an environment of a holding compartment from a camera (See at least Para 0023 for robot gripper assembly 206 including camera for identify requested item to be gripped); determining a set of handling instructions for an item collected by a robotic arm (See at least Para 0038 for program instruction and computer readable storage medium along with data received by the sensor device mounted upon the gripper assembly on Para 0023; See also at least Para 0012 for automated shopping data processing environment 100); placing the item collected by the robotic arm based on the image data of the environment of the holding compartment and the set of handling instructions (See at least Para 0018 for automated shopping program 148A-N to instruction robot cart to scan and place item in the cart); manipulating the robotic arm to position the item within the holding compartment (See at least Para 0029 for 208 fetch item to place within the cart);however, Wankhede does not further shows image data along with image data used for determine a location within a compartment at the determined location.
Okamoto et al further shows camera capture image data along with image data used for determine a location within a compartment at the determined location (See at least Para 0185 for article/inventory attribute data based on the image of article; See also at least Para 0174 for article/inventory management at specific location as the determined location at the refrigeration/vegetable/freezer compartment location determined based upon image data attribute of the article/inventory item and implemented by destination selector 130 for article on Para 0482).
It would have been obvious for one of ordinary skill in the art at the time of invention, to provide image data for the inventory management as taught/suggested by the robotic device of Okamoto in the retail environment, Para 0012, to the inventory automation robotic apparatus of Wankhede, in order to provide further detailed inventory management of Okamoto, for the automated robot apparatus of Wankhede.

Regarding claims 3, 13 and 19, Wankhede shows handling instructions of the set of handling instructions is based on a classification for the item (See at least Para 0016 for the classification for coffee, tea and oatmeal among other things and another classification for frozen food, ice cream among other frozen items) and handling instructions of the set of handling instructions specify one or more other classifications of items to store separately from the item (See at least Para 0020 for automated shopping program received item data further exerted on robotic cart/arm for item routing and arm manipulation attenuation and optimization accordingly, Para 0023).

Regarding claims 4,5,14 and 20, Wankhede shows the electronic control unit configured to: receive a shopping list comprising a list of items for the robotic arm to collect (See at least Para 0025 for shopping program receive list from the user including grocery items, clothing and sports equipment), determine an order for collecting item on the shopping list based on the set of handling instructions for each of the item on the shopping list (See at least Para 0025 for determine item list location and further create the shortest route for collect each item on Para 0026).

Regarding claims 6 and 15, Wankhede shows the holding compartment and the robotic arm are coupled to a motorized base (See at least figure 5 for robotic arm 208 also on Para 0023; See at least figure 2 for two moving devices 214 and directional device 220 at base connected with power source also on Para 0022) and the motorized base is coupled to the electronic control unit (See at least figure 2 for two moving devices 214 and directional device 220 at base connected with power source also on Para 0022) and the electronic control unit configured to: receive a shopping list comprising a list of the item for the robotic arm to collect (See at least Para 0025 for shopping program receive list from the user including grocery items, clothing and sports equipment), determine a route to a location for the item on the shopping list (See at least Para 0025 for determine item list location and further create the shortest route for collect each item on Para 0026), generate signal to manipulate the motorized base to the location for item on the shopping list (See at least Para 0018 for automated shopping program controls the movement of the robotic carts and capable of locating item location), generate signal to manipulate the robotic arm to collect the item on the shopping list (See at least Para 0018 for automated shopping program issues list of instruction to control robotic arm).

Regarding claim 7, Wankhede shows a barcode scanner disposed on the robot arm and communicatively coupled to the electronic control unit (See at least Para 0023 for gripper assembly contains a barcode scanner).

Regarding, claim 8, Wankhede shows barcode scanner and the camera communicate signal indicative of a barcode of the item to the electronic control unit (See at least Para 0029 for barcode scanner and camera equipped on the gripper assembly to scan the item for item identification) such that (Intended Use) 
the electronic control unit configured to determine an identification of the item and add the item to an electronic checkout list (See at least Para 0033 for items scanned and placed in the cart added to the purchase item list for payment and appropriate sales tax request user for payment, Para 0034). 

Regarding claim 9, Wankhede does not further shows the holding compartment comprises segmented compartments comprises a cold storage compartment.
Okamoto et al shows the holding compartment comprises segmented compartments comprises a cold storage compartment (See also at least Para 0174 for article/inventory management toward specific location as the refrigeration/vegetable/freezer compartment location determined based upon image data attribute and implemented by destination selector 130 for article on Para 0482).
It would have been obvious for one of ordinary skill in the art at the time of invention, to provide image data for the inventory management as taught/suggested by the robotic device of Okamoto in the retail environment, Para 0012, to the inventory automation robotic apparatus of Wankhede, in order to provide further detailed inventory management of Okamoto, for the automated robot apparatus of Wankhede.

Claims 2, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wankhede (US Pat Pub No.2016/0364785) in view of Okamoto et al (US Pat Pub No. 2006/0116973) and further in view of Rossano et al (US Pat Pub No.20160303737).

Regarding claims 2, 12 and 18, Wankhede modified does not further specify captures image data of a gesture and the electronic control unit configured to: determine the meaning of the gesture and convert the meaning of the gesture into signals for maneuvering the robotic arm.
Rossano et al further shows captures image data of a gesture and the electronic control unit configured to: determine the meaning of the gesture and convert the meaning of the gesture into signals for maneuvering the robotic arm (See at least Para 0020 for camera 11 captured image of hand gesture as command instruction exhibited on figures 2A-2E provides meaning for robot arm operation on Para 0019).
It would have been obvious for one of ordinary skill in the art, at the time of invention, to provide an image instruction recognition mechanism as taught by Rossano et al, for the imaging device of Wankhede, in order to provide robot arm operation based on direct user input, as both desired by Wankhede modified and Rossano.

Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wankhede (US Pat Pub No.2016/0364785) in view of Okamoto et al (US Pat Pub No. 2006/0116973) and further in view of Stankevitz et al (US Pat Pub No.2016/0200340).

Regarding claim 10, Wankhede does not further specify holding compartment includes removable grocery bags.
  Stankevitz et al shows the holding compartment includes removable grocery bags (See at least Para 0028 for removable grocery bags 28 included within cart 12).
It would have been obvious for one of ordinary skill in the art, to provide subcategory for item separation utilizing grocery bag as taught by Stankevitz, for the automated grocery shopping of Wankhede.

Response to Arguments
In response to applicant’s remark that newly recited claim limitation regarding “instruction…based on one or more attribute” would overcomes recited reference during previously discussion within interview; however, applicant’s remark is only partially accurate but not comprehensive.
In this instant case, it was the attribute content regarding, “weight, volume, dimension…” that further specified and defined attribute would potentially overcome current reference but not attribute itself.
It is also noted that the features upon which applicant relies (i.e., weight, volume, dimension, mechanical details….) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ian JEN whose telephone number is (571)270-3274.  The examiner can normally be reached on 11AM - 7PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ian Jen/Primary Examiner, Art Unit 3666